Citation Nr: 0630731	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-23 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Anchorage, Alaska


THE ISSUES

1.  Evaluation of degenerative arthritis, lumbar spine, 
currently evaluated as 20 percent disabling. 

2.  Evaluation of recurrent strain, cervical spine, currently 
evaluated as 20 percent disabling. 

3.  Entitlement to an initial compensable evaluation for an 
inversion injury of the right ankle. 

4.  Entitlement to an initial compensable evaluation for 
residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to December 
2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2002 rating 
decision, by the Anchorage, Alaska, Regional Office (RO), 
which granted service connection for early degenerative 
arthritis, lumbar spine, recurrent strain of the cervical 
spine, inversion injury in the right ankle, status post open 
reduction internal fixation with mild strain, and residual of 
right eye injury, each evaluated as 0 percent disabling, 
effective January 1, 2001.  The veteran perfected a timely 
appeal to that decision.  

In August 2005, the Board remanded the case to the RO for 
further evidentiary development.  The veteran was afforded VA 
examinations in December 2005.  Thereafter, in a March 2006 
rating action, the RO increased the evaluation for 
degenerative arthritis of the lumbar spine and recurrent 
strain of the cervical spine, each from 0 percent to 20 
percent, effective January 1, 2001.  Supplemental statements 
of the case (SSOCs) were issued in March 2006 and May 2006.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In view of this decision, the 
Board must conclude that, even though an increase was granted 
by the RO during the pendency of this appeal, the claims for 
higher evaluations for degenerative arthritis of the lumbar 
spine and recurrent strain of the cervical spine remain in 
appellate status.  

Because the veteran's appeal involves the propriety of the 
initial ratings assigned following the grant of service 
connection for the lumbar spine and cervical spine disorders, 
the Board has characterized those issues in accordance with 
the holding of Fenderson v. West, 12 Vet. App. 119 (1999).  

The issue of entitlement to a compensable evaluation for an 
inversion injury of the right ankle is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  The veteran's service-connected lumbar spine disorder is 
manifested by no more than moderate limitation of lumbar 
spine motion, including as a result of pain and dysfunction, 
without evidence of severe limitation of motion, severe 
lumbosacral strain, forward flexion of the thoracolumbar 
spine 30 degrees or less, ankylosis of the entire 
thoracolumbar spine, or neurological deficits.  

3.  The veteran's cervical spine disorder, recurrent strain 
of the cervical spine, is productive of limitation of range 
of motion, but without limitation of 15 degrees or less of 
the cervical spine and no findings of ankylosis; with no 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks during the past 12 months.  

4.  Residuals of a right eye injury have not been clinically 
shown to have impaired the veteran's vision.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative arthritis of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (as effective 
prior to September 26, 2003); Diagnostic Code 5293 (effective 
prior to and from September 23, 2002); Diagnostic Codes 5235, 
5237, 5242, 5243 (effective from September 26, 2003).  

2.  The criteria for an evaluation in excess of 20 percent 
for recurrent strain of the cervical strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5287, 5290, 5293 (2002, 2003), 
Diagnostic Codes 5237-5243 (2006).  

3.  The criteria for a compensable evaluation for residuals 
of a right eye injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159(a), 4.7, 4.84a, Diagnostic Code 6009 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in April 2001 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in October 2005.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish higher evaluations for early 
degenerative arthritis of the lumbar spine, recurrent strain 
of the cervical spine, an inversion injury of the right 
ankle, and residuals of a right eye injury, a Board remand, 
and he has been provided all the criteria necessary for 
establishing a higher rating, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also provided the veteran with medical examinations in May 
2001 and December 2005.  VA has satisfied both the notice and 
duty to assist provisions of the law.  


II.  Factual background.

The veteran's initial claim for service connection for low 
back, cervical spine, and residuals of a right eye injury (VA 
Form 21-526) was received in January 2001.  In conjunction 
with his claim, the veteran was afforded a VA compensation 
examination in May 2001, at which time he complained of 
episodic neck and lower back pain; he denied radiation of 
pain to the extremities.  On examination, it was noted that 
gait and posture were normal.  Pupils were equally round and 
reactive to light and accommodation; extraocular movements 
were intact through eight positions.  Conjunctivae were clear 
bilaterally and funduscopic examination was normal.  The 
veteran had a full range of motion of the spine and in all 
joints; all joints were stable and pain free.  Cranial nerves 
II through XII were intact.  Deep tendon reflexes were 2+ and 
equal in the upper and lower extremities.  Gait, stance, 
balance, and sensory were normal.  Straight leg raising was 
negative to 90 degrees, bilaterally.  X-ray study of the 
lumbar spine revealed minor degenerative changes of the 
lumbar spine.  The pertinent diagnoses were recurrent strain, 
cervical spine, in quiescent state; and early degenerative 
arthritis of the lumbar spine.  

The veteran was also afforded an ophthalmology examination in 
May 2001, at which time he reported being struck in the right 
eye with an ejected shell casing while on the firing range in 
service.  It was noted that he had no current visual or 
ocular complaints and was taking no daily medications.  On 
examination, the best corrected visual acuity was 20/15 OU.  
Confrontation fields were full.  The pupils were 3mm, 
slightly irregular OD, round and regular OS with no afferent 
defect.  The extra ocular motions were full.  The lids, 
lashes and external lacrimal system were normal OU.  The 
conjunctiva, cornea and anterior chamber were normal OS.  On 
the right, however, there was an area of iridodialysis 
extending from approximately 10:30 to 12 o'clock.  The pupil 
was also slightly ectopic, being displaced down and in.  
Tensions by application tonometry were 20 and 18 mm Hg in the 
right and left eyes respectively.  Gonioscopy showed open 
angles throughout.  The lens and vitreous were clear.  
Dilated fundus examination revealed flat discs with a 
cup/disc diameter ratio of 0.2; the macula and vessels and 
periphery were normal OU, except for some while-without-
pressure in the temporal retinal periphery OS.  The examiner 
opined that the veteran had traumatic iridodialysis OD, 
almost certainly the result of the shell casing industry; he 
noted that it required no treatment at present.  

Received in December 2002 were treatment reports from Dr. 
Jeremy R. Becker.  The veteran was seen in October 2002 for 
complaints of neck pain; he also reported occasional pain 
down his left upper extremity.  The assessment was chronic 
neck pain.  The veteran was seen in November 2002 for follow 
up evaluation of left sided neck pain.  Examination revealed 
diminished lateral bending and rotation of the neck.  Review 
of his cervical MRI showed no abnormality.  The assessment 
was neck pain; the examiner stated that the veteran had 
cervical myofascial pain.  

Received in March 2003 were VA progress notes, dated from 
July 2002 to January 2003, showing ongoing treatment for 
several disabilities.  During a clinical visit in July 2002, 
the veteran complained of neck pain that radiates up the left 
side of the head; he noted that the pain also radiates down 
his left arm.  It was noted that the veteran was given 
cervical traction in physical therapy and it worked.  The 
veteran complained of musculoskeletal pain, including neck 
and lower back.  Examination of the neck revealed limited 
flexion and extension due to pain.  He was able to rotate his 
head, but he did it with caution.  The back had a full range 
of motion and was nontender.  The assessment was cervical 
spine pain with radiation of pain and numbness to the left 
arm and hand.  When seen in January 2003, it was noted that 
flexion and extension were limited due to pain; he was able 
to rotate his head.  The assessment was cervical left 
trapezius myofacial pain.  

Also received in March 2003 were medical records from North 
Pole physical therapy, reflecting ongoing evaluation and 
therapy for cervical pain.  The veteran was seen for 
evaluation in January 2003; at that time, he reported having 
had continued pain ever since injuring his neck as a result 
of a parachute jump in 1997.  He complained of constant left 
neck and upper thoracic pain; he noted that, when this pain 
was increased, he would get pain up his neck and headaches.  

VA progress notes, dated from July 2002 through June 2005, 
show that the veteran has received ongoing clinical 
evaluation and treatment for several disabilities, including 
low back pain.  The veteran was seen in an emergency room in 
January 2004, for complaints of painful right eye; he 
reported that a foreign object had gotten into the eye.  The 
veteran reported a traumatic injury to the right eye in 1992; 
the assessment was right corneal abrasion.  

The veteran was afforded a VA examination in December 2005.  
The veteran described daily pain in his lumbar spine, which 
he rated a 6 out of 10; he also reported problems with daily 
pain in his cervical spine, rated an 8 out of 10.  The 
veteran noted that the pain was located in the L5-S1 
paraspinal muscle groups and C1-T8 paraspinal muscle groups 
with radiation into the left upper extremity.  He described 
the pain as continuous and as a dull ache.  It was noted that 
current treatment consisted of rest, anti-inflammatories, 
heat, and cervical traction on an occasional basis.  It was 
reported that flare-ups occur 1-2X per month with pain levels 
increased to a 10+ out of 10; he noted that symptoms last 1-2 
weeks per episode.  The veteran reported that flare-ups 
occurred secondary to increased repetitious motions such as 
bending, flexion, and extension; he noted that exertional 
activities of carrying and lifting weights caused an 
exacerbation of his symptoms.  The veteran stated that the 
flare-ups are debilitating with loss of range of motion due 
to pain and stiffness.  The veteran further stated that he 
was unable to work during flare-ups.  The veteran did not use 
any assistive devices; he is able to walk for about 30 
minutes.  

On examination, it was noted that extremities demonstrated 
well preserved symmetry without obvious atrophy of 
musculature.  Range of motion in the cervical spine revealed 
a forward flexion of 25 degrees, extension of 30 degrees, 
lateral flexion of 20 degrees bilaterally, and rotation was 
45 degrees.  The examiner noted that pain onset at 0 degrees 
through the range of motion.  Motor was 4/5, and deep tendon 
reflexes were 2 at the biceps.  The examiner observed that 
the range of motion decreased after 4 repetitions, due to 
fatigue, -10 in flexion and -15 in extension.  Range of 
motion in the lumbar spine revealed a forward flexion of 80 
degrees, extension of 10 degrees, lateral flexion of 15 
degrees, bilaterally, and lateral rotation of 40 degrees, 
bilaterally.  The examiner noted that range of motion in the 
lumbar spine decreased due to pain in flexion to -20 degrees.  
The examiner observed that the veteran demonstrated painful 
range of motion by grimacing and guarding throughout the 
range of motion.  Sensory examination was intact to sharp, 
dull, and vibratory testing over the extremities.  Motor 
strength was 4/5 at the shoulder, elbow, ankle, etc.  Deep 
tendon reflexes were 2+ at the biceps, triceps, and brachial 
radialis.  Lasegue's sign was positive on the right at 45 
degrees above horizontal.  X-ray studies revealed mild 
osteoarthritic changes of the lumbar spine, with disk space 
narrowing at L1-2; and mild osteophytic changes at C4-5, and 
disk space narrowing at C7-T1.  The pertinent diagnoses were 
painful limited range of motion of the cervical and lumbar 
spine, and degenerative disk disease of the lumbar and 
cervical spine.  

Received in April 2006 were VA progress notes, dated from 
July 2002 to August 2003, showing that the veteran received 
ongoing clinical evaluation for several disabilities.  The 
veteran was seen at a clinic in July 2002 with complaints of 
occasional headaches; he also noted that the right eye tired 
easily.  Uncorrected visual acuity was 20/20 in both eyes.  
An October 2002 VA progress note reflects an impression of 
neck and low back pain, questionable ankylosing spondylitis 
vs. degenerative change.  In August 2003, it was noted that 
the veteran had no loss of vision; distant visual acuities 
were reported as 20/20 OU.  Also received in April 2006 were 
duplicate treatment reports from North Pole Physical Therapy, 
dated in January and February 2003, which show that the 
veteran continued to receive clinical evaluation and therapy 
for neck pain.  


III.  Legal Analysis-Higher evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  

The veteran's statements describing the symptoms of his 
service-connected disorders are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  I/R degenerative arthritis, lumbar spine.

The veteran's low back disorder has been rated as 20 percent 
disabling under the provisions of Diagnostic Code 5295.  

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  

Prior to September 2003, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent). 38 C.F.R. § 4.71a, Code 5292 (effective before 
September 26, 2003).  For lumbosacral strain ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Code 5295 (effective before September 26, 
2003).  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent). 
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2006).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows: For unfavorable ankylosis of the entire 
spine (100 percent); For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent); For unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 percent); For 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 
percent); For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis (20 percent); and For forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height 
(10 percent). 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (effective from September 
23, 2003).  

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Ranges of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4). For 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5). 
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows: With incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months (10 percent).  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective from September 26, 2003).  

In light of the clinical findings outlined above, the Board 
finds that neither the old nor the new rating criteria is 
more beneficial to the veteran as the evidence shows that the 
assigned 20 percent rating most appropriately reflects the 
level of disability experienced by the veteran under all 
rating criteria.  The Board notes that 38 C.F.R. §§ 4.40 and 
4.45 require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. § 4.59, which 
requires consideration of painful motion with any form of 
arthritis, the veteran's reports of pain have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes.  

As for the rating criteria in effect at the time the veteran 
filed his claim, the Board finds that a rating higher than 20 
percent may not be assigned under Diagnostic Code 5295 
because there is no evidence of any listing of the spine, 
marked limitation of forward flexion, or any abnormal 
mobility.  Under Diagnostic Code 5293, a rating higher than 
20 percent may not be assigned because there is no evidence 
of intervertebral disc syndrome with recurring attacks and 
only intermittent relief.  And, a rating higher than 20 
percent may not be assigned under Diagnostic Code 5292 
because the veteran's limited motion in his lumbar spine is 
moderate as opposed to severe.  The Board specifically finds 
that the limited lumbar motion is moderate because the 
veteran maintains 80 degrees of flexion, extension to 10 
degrees, and bilateral rotation of the lumbar spine to 40 
degrees.  The Board acknowledges that the examiner reported 
that range of motion was decreased due to pain, and the 
veteran demonstrated painful motion by grimace and guarding 
throughout range of motion; however, the level of 
functionality retained is consistent with a finding of 
moderate limitation.  As such, a rating higher than 20 
percent may not be assigned under the old rating criteria.  

As for current rating criteria, the Board finds that a rating 
higher than 20 percent may not be assigned based on 
incapacitating episodes as the medical evidence does not show 
that the veteran has at any time been confined to bedrest by 
a physician for his back pain.  Additionally, there is no 
evidence of ankylosis of the thoracolumbar spine so as to 
allow for the assignment of a rating higher than 20 percent 
under the general rating formula for back disabilities.  The 
veteran has forward flexion greater than 30 degrees, meeting 
criteria for assignment of a 20 percent rating under the 
general rating formula.  Therefore, a rating higher than 20 
percent may not be assigned under the new rating criteria.  

The Board notes that this is an initial rating case on the 
granting of service connection, and thus different percentage 
ratings may be assigned for different periods of time since 
the effective date of service connection ("staged ratings") 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the evidence shows no distinct periods 
of time, since the effective date of service connection, 
during which the veteran's low back disorder has been more 
than 20 percent disabling.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b) (1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  

The Board does not doubt that limitation caused by chronic 
low back pain has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a) and 4.1. 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 20 percent evaluation assigned adequately reflects 
the clinically established impairment experienced by the 
veteran and his request for a higher rating for degenerative 
arthritis of the lumbar spine is denied.  

As the preponderance of the evidence is against the claim for 
a higher rating for the veteran's low back disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

B.  I/R Cervical Spine.

A 20 percent rating is in effect for the veteran's recurrent 
strain of the cervical spine, effective from the date that 
his claim was filed in January 2001.  Review of the claims 
file reflects that his 20 percent rating was primarily based 
on the provisions of 38 C.F.R. § 4 .71a, DC 5293 (2002).  

The Board notes that new regulations pertaining to the spine 
have been promulgated during the pendency of this appeal.  

As noted above, the applicable rating criteria for 
intervertebral disc disease were amended effective September 
23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a, were amended by VA, including the criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003).  

Under the provisions of DC 5290, in effect before September 
26, 2003, a 10 percent evaluation is warranted for slight 
limitation of motion of the cervical spine, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 30 percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5290 (2003).  

Under the former provisions of DC 5293, in effect before 
September 23, 2002, a noncompensable evaluation is assigned 
for postoperative, cured intervertebral disc disease, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).  

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).  

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2003).  

For purposes of evaluations under DC 5293, "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 1. (2003).  

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5293, Note 2. 38 C.F.R. 
§ 4.71a, DC 5293 (in effect from September 23, 2002 to 
September 25, 2003).  

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a, were amended by VA, including the criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003).  

DC 5235, Vertebral fracture or dislocation; DC 5236, 
Sacroiliac injury and weakness; DC 5237, Lumbosacral or 
cervical strain; DC 5238, Spinal stenosis; DC 5239, 
Spondylolisthesis or segmental instability; DC 5240, 
Ankylosing spondylitis; DC 5241, Spinal fusion; and DC 5242, 
Degenerative arthritis of the spine; are rated under the 
following new general rating formula for diseases and 
injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (in effect from September 26, 
2003).  

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the DC for intervertebral disc disease was 
changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243 
(2006).  

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.  

After a careful review of the record, the Board finds that 
the disability picture presented by the veteran's cervical 
spine disorder is best represented by the 20 percent rating 
that is currently in effect.  

Review of the record reflects that service connection was 
initially established in a February 2002 rating decision and 
a 0 percent rating was assigned, effective from the date that 
the veteran filed his claim.   Subsequently, the RO increased 
the cervical spine disability rating to 20 percent, also from 
the date of the initial filing.  Review of that document 
reflects that the 20 percent rating was granted based on 
moderate limitation of motion of the cervical spine pursuant 
to DC 5290, in effect prior to revised regulations as 
summarized earlier.  

Throughout the appeal process, the medical evidence shows 
that the veteran's cervical spine disability was manifested 
by no more than moderate limitation of motion.  This analysis 
is based on the rating criteria in effect prior to September 
23, 2002, and September 23, 2003, respectively.  However, 
neither an evaluation based on incapacitating episodes under 
the rating criteria for intervertebral disc syndrome which 
became effective September 23, 2002, or an evaluation based 
on the new General Rating Formula for Diseases and Injuries 
of the Spine, effective September 26, 2003, will provide for 
an evaluation in excess of the 20 percent rating currently in 
effect.  

Under the new DC 5293 for intervertebral disc syndrome, 
effective September 23, 2002, there is no evidence in the 
record, dated after the effective date of the new regulation, 
indicating that the veteran was under any doctor prescribed 
bed rest for incapacitating episodes of intervertebral disc 
syndrome, during the past 12 months, let alone the four to 
six weeks required for a 40 percent rating.  And, under the 
new general rating formula effective September 26 2003, there 
is no evidence in the record, dated subsequent to the 
effective date of the new regulation, suggesting that the 
veteran has forward flexion of the cervical spine 15 degrees 
or less or favorable ankylosis of the entire cervical spine.  

As to assigning evaluations based on the orthopedic and 
neurologic components, for combination, as required under the 
new DC 5242 (degenerative arthritis of the spine) effective 
September 23, 2002, there is, as noted above, no basis for 
assigning an evaluation in excess of 20 percent based solely 
on the orthopedic component.  

Additionally, the Board notes that consideration has been 
given to the veteran's assertions of increased functional 
loss due to pain and discomfort associated with the cervical 
spine disorder.  While the veteran is competent to provide 
subjective evidence of symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The competent 
medical evidence does not indicate the presence of functional 
impairment to such extent that a higher evaluation is 
warranted.  In other words, the Board is of the opinion that 
such functional impairment is properly reflected in the 
current 20 percent evaluation assigned.  38 C.F.R. §§ 4.40, 
4.45 (2006); DeLuca, 8 Vet. App. 202 (1996).  

Finally, the veteran has asserted that there are additional 
symptoms into the upper extremities.  This is not confirmed 
by the evidence on file.  Significantly no disc or 
neurological impairment has been shown due to the cervical 
spinal pathology.  There is, therefore, no basis to use these 
complaints for a higher rating or a separate rating.  Also 
significant is the paucity of findings and the observation 
that his symptoms are out of proportion to any physical 
findings.  It is noted that no atrophy or other symptoms of 
disuse have been described.  Given this medical evidence, the 
Board concludes that a higher rating is not in order.  

Additionally, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
cervical spine disability, as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time during the course of the appeal has the service- 
connected disability been shown to have been more disabling 
than as currently rated.  

In conclusion, the Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Thus, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  Also 
considered was referral of the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the 
Board finds no basis for further action on this question as 
there are no circumstances presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  

C.  I/R Residuals of a right eye injury.

The veteran is currently assigned a noncompensable disability 
rating for residuals of a right eye injury under the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6009 (2006).  
He now contends that his right eye disorder is more disabling 
than previously evaluated, and he has appealed for an 
increased rating.  

Diagnostic Code 6009 provides a 10 percent disability rating 
for unhealed eye injuries. The code notes that such 
disabilities, in chronic form, are to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology, with 10 percent being the 
minimum rating during active pathology.  See 38 C.F.R. 
§ 4.84a (2006).  

A 10 percent disability rating for loss of visual acuity 
requires that corrected vision be 20/40 in one eye and 20/50 
in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 
6079, Table V (2006).  

Applying the above criteria to the facts of this case, the 
Board concludes that the preponderance of the evidence is 
against a compensable evaluation for the residuals of a right 
eye injury.  As such, the appeal is accordingly denied.  

The veteran's right eye disorder does not warrant a 
compensable rating under 38 C.F.R. § 4.84a, Diagnostic Code 
6009.  As noted previously, Diagnostic Code requires that 
unhealed injuries of the eye be rated for impairment of 
visual acuity or field loss.  In addition, Diagnostic Codes 
6078 and 6079 provide a 10 percent disability rating when 
corrected vision is 20/40 in one eye and 20/50 in the other.  
However, in the present case, the May 2001 VA examiner noted 
that the veteran's corrected vision was 20/15 bilaterally.  
More recently, a January 2004 VA progress note revealed 
visual acuity in the right eye of 20/13.  It was noted that 
the veteran had no visual acuity changes.  Further, no other 
ocular symptomatology has been attributed to the veteran's 
service-connected eye disability.  Therefore, a compensable 
rating is not for application.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a compensable rating evaluation for 
residuals of a right eye injury, and the claim is denied.  


ORDER

An evaluation higher than 20 percent for degenerative 
arthritis of the lumbar spine is denied.  

An evaluation higher than 20 percent for recurrent strain of 
the cervical spine is denied.  

Entitlement to a compensable evaluation for residuals of a 
right eye injury is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide. Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

It is maintained that the veteran's right ankle disorder is 
more disabling than reflected by the 0 percent rating 
currently assigned.  When, as here, the veteran alleges that 
his disability has worsened, a new examination is required if 
there is insufficient evidence of record to make this 
determination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
Since the veteran was last examined for compensation purposes 
in 2001, another examination is needed to determine the 
current severity of his right ankle disorder.  See 38 
U.S.C.A. § 5103A (d); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The more recent progress notes do not 
contain sufficient information to properly rate this 
disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (citing Proscelle v. Derwinski, 2 Vet. App 629 (1992)) 
(when the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The May 2001 VA 
examination failed to provide any findings with respect to 
functional loss due to pain, weakness, fatigability, 
incoordination or pain on movement as is required under 38 
C.F.R. §§ 4.40 and 4.45.  In light of his assertions, the 
Board finds that a new VA medical examination is also 
necessary, to include adequate findings to evaluate the 
veteran's right ankle disorder under the criteria set forth 
in 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2006) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should request the veteran to 
identify all medical providers from whom 
he has received treatment for his right 
ankle disorder since May 2001.  The RO 
should obtain copies of all treatment 
records referred to by the veteran which 
have not already been associated with the 
claims folder.  All VA treatment records 
not already on file must be obtained 
regardless of whether the veteran 
responds to the foregoing request.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current nature and severity 
of his service-connected right ankle 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of right 
ankle pathology found to be present.  In 
particular, the examiner should report 
any functional limitation found and range 
of motion expressed in degrees, with 
standard ranges provided for comparison 
purposes, should be accomplished.  The 
examiner must also address whether there 
is any deformity, instability, or need 
for an ankle brace and shoe orthotics 
related to the veteran's right ankle 
disorder.  The examiner should also 
render specific findings as to whether 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's service-connected right ankle 
disorder.  

3.  Thereafter, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The veteran and his 
representative must then be afforded an 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


